[Cite as Disciplinary Counsel v. Vogtsberger, 127 Ohio St.3d 1261, 2010-Ohio-6588.]




                     DISCIPLINARY COUNSEL v. VOGTSBERGER.
                    [Cite as Disciplinary Counsel v. Vogtsberger,
                       127 Ohio St.3d 1261, 2010-Ohio-6588.]
(No. 2008-0397 — Submitted December 3, 2010 — Decided December 10, 2010.)
                        ON APPLICATION FOR REINSTATEMENT.
                                 __________________
        {¶ 1} This cause came on for further consideration upon the filing of an
application for reinstatement by respondent, Thomas Henry Vogtsberger,
Attorney Registration No. 0023305, last known business address in Rossford,
Ohio.
        {¶ 2} The court coming now to consider its order of September 17, 2008,
wherein the court, pursuant to Gov.Bar R. V(6)(B)(3), suspended respondent for a
period of two years with one year stayed, finds that respondent has substantially
complied with that order and with the provisions of Gov.Bar R. V(10)(A).
Therefore,
        {¶ 3} It is ordered by this court that respondent is reinstated to the
practice of law in the state of Ohio. It is further ordered that respondent will serve
a monitored probationary period of one year.
        {¶ 4} It is further ordered that on or before 30 days from the date of this
order, relator shall file with the Clerk of this court the name of the attorney who
will serve as respondent's monitor, in accordance with Gov.Bar R. V(9). It is
further ordered that at the end of respondent's probationary period, relator shall
file with the Clerk of this court a report indicating whether respondent, during the
probationary period, complied with the terms of the probation.
        {¶ 5} It is further ordered that at the end of the probationary period,
respondent may apply for termination of probation as provided in Gov.Bar R.
                             SUPREME COURT OF OHIO




V(9). It is further ordered that respondent's probation shall not be terminated until
(1) respondent files an application for termination of probation in compliance
with Gov.Bar R. V(9)(D), (2) respondent complies with this and all other orders
issued by this court, (3) respondent complies with the Rules for the Government
of the Bar of Ohio, (4) relator files with the Clerk of this court a report indicating
that respondent has complied with the terms of the probation, and (5) this court
orders that the probation be terminated.
       {¶ 6} It is further ordered that the Clerk of this court issue certified
copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be
made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the
costs of publication.
       {¶ 7} For earlier case, see Disciplinary Counsel v. Vogtsberger, 119
Ohio St.3d 458, 2008-Ohio-4571, 895 N.E.2d 158.
       BROWN,      C.J.,   and   PFEIFER,       LUNDBERG   STRATTON,     O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                            ______________________




                                            2